EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with        Mr. Arun Shome on August 4, 2022.
It is noted that applicant’s response was filed within 2 months of the Final Office action and is considered to be complete, thus no payment of extension fees is required for this Examiner’s amendment (see MPEP 706.07(f)II(F)).
The application has been amended as follows:

In the Claims
Claims 11-13 have been rewritten as follows:
--	11.	(Currently Amended) An electric working machine comprising:
a trigger switch;
a saw blade;
a motor operably connected to the saw blade so as to drive the saw blade;
a drive circuit operably connected to the motor, to the trigger switch, and to a battery so as to drive the motor by electric power supplied from the battery in response to turning ON of the trigger switch;
a rotor position detector configured to detect a rotor position of the motor and configured to output a first position signal;
a first control circuit configured to receive the first position signal, the first control circuit being operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction, the first control circuit being configured to control the drive circuit based on the first position signal to thereby rotate the motor in the set rotation direction;
a first signal line that connects the rotor position detector to the first control circuit, the first signal line being configured to receive the first position signal from the rotor position detector, the first signal line being configured to output, to the first control circuit, the first position signal received from the rotor position detector; and
a second control circuit having an input connected to the first signal line and having an output connected to one of the first control circuit or the first signal line, the second control circuit being configured to receive the first position signal from the first signal line, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal received from the first signal line, and the second control circuit being configured to perform an abnormality handling process and provide an output signal via the output to the one of the first control circuit or the first signal line to stop rotation of the motor in response to a situation where the rotation direction detected by the second control circuit is reverse to the set rotation direction.



12.	(Currently Amended) An electric working machine comprising:
a motor;
a drive circuit operably connected to a power source and to the motor so as to drive the motor;
a rotor position detector configured to detect a rotor position of the motor and configured to output a first position signal;
a first control circuit configured to receive the first position signal, the first control circuit being operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction, the first control circuit being configured to control the drive circuit based on the first position signal to thereby rotate the motor in the set rotation direction;
a first signal line that connects the rotor position detector to the first control circuit, the first signal line being configured to receive the first position signal from the rotor position detector, the first signal line being configured to output, to the first control circuit, the first position signal received from the rotor position detector; and
a second control circuit having an input connected to the first signal line and having an output connected to one of the first control circuit or the first signal line, the second control circuit being configured to receive the first position signal from the first signal line, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal received from the first signal line, and the second control circuit being configured to perform an abnormality handling process and provide an output signal via the output to the one of the first control circuit or the first signal line to stop rotation of the motor in response to a situation where the detected rotation direction is reverse to the set rotation direction.

13.	(Currently Amended) The electric working machine according to claim 12, wherein the output of the second control circuit is connected to the first control circuit, and the abnormality handling process includes a notification process of providing a specific notification to the first control circuit, and
wherein the first control circuit is configured to stop rotation of the motor through the drive circuit in response to execution of the notification process.--.

19.	(Currently Amended) The electric working machine according to claim 12, comprising:
a first controller including the first control circuit; and
a second controller including the second control circuit and a part of the first signal line,
wherein the input of the second control circuit is connected to the part of the first signal line and the output is connected to the part of the first signal line,
wherein the first control circuit is configured to stop driving of the motor by the drive circuit in response to stopping of input of the first position signal from the first signal line, and
wherein the abnormality handling process includes a process of allowing input of the first position signal from the first signal line to the second control circuit, while blocking input of the first position signal from the first signal line to the first control circuit.

20.	(Currently Amended) The electric working machine according to claim 12, further comprising:
a direction selecting operation device operably connected to the first control circuit and the second control circuit and configured to be operated to set the rotation direction of the motor to a first direction or a second direction,
wherein the set rotation direction corresponds to the rotation direction set by the direction selecting operation device.

21.	(Currently Amended) The electric working machine according to claim 11 [[12]], further comprising:
a trigger operation portion operably connected to the trigger switch and 
wherein the first control circuit and the second control circuit are operably connected to the trigger operation portion via the trigger switch and configured so as to operate in response to an operation of the trigger operation portion 




Claim 31 has been rewritten as follows:
--	31.	(Currently Amended) An electric working machine comprising:
a motor;
a drive circuit operably connected to a power source and to the motor so as to drive the motor;
a rotor position detector configured to detect a rotor position of the motor and configured to output a first position signal;
a first controller including the drive circuit and a first control circuit, the first control circuit being connected to the rotor position detector via a first signal line so as to receive the first position signal, the first control circuit being operably connected to the drive circuit so as to control the drive circuit, the first control circuit being configured to control the drive circuit based on the first position signal to thereby rotate the motor in a set rotation direction, the first control circuit being configured to stop driving of the motor by the drive circuit in response to termination of reception of the first position signal by the first control circuit; and
a second controller including a second control circuit and a part of the first signal line, the second control circuit being connected to the first signal line so as to receive the first position signal and configured to provide an output to the part of the first signal line 
a first function of detecting a rotation direction of the motor based on the first position signal, and
a second function of terminating output of the first position signal from the second controller to the first controller to thereby stop rotation of the motor, in response to a situation where the rotation direction detected by the first function is reverse to the set rotation direction.--.

In the Specification
Paragraph 0010,	line 6, --to be-- has been inserted after “configured”.
Paragraph 0024,	line 9, --a-- has been inserted after “during”.
Paragraph 0026,	line 6, “counter-clock wise” has been changed to                  	             --counter-clockwise--.
Paragraph 0031,	line 6, “Fig. 2” has been changed to --Fig. 1--.
Paragraph 0039,	line 4, --a-- has been inserted after “respective”.
Paragraph 0049,	line 4, “a one-chip” has been changed to --the one-chip--.
Paragraph 0053,	line 3, “circuit 2” has been changed to --circuit 21--.
Paragraph 0063,	line 4, “a one-chip” has been changed to --the one-chip--.
Paragraph 0068,	line 6, “signal line 4” has been changed to --signal line 47--.
Paragraph 0069,	line 3, “tuned” has been changed to --turned--.
Paragraph 0070,	line 6, “may be” has been changed to --may each be--.
Paragraph 0094,	line 3, “detecting” has been deleted;
	line 4, --is detected-- has been inserted after “direction”.
Paragraph 0110,	line 1, “detecting” has been deleted;
	line 2, --is detected-- has been inserted after “direction”.
Paragraph 0120,	line 1, “second” has been changed to --third--.
Paragraph 0122,	line 4, “the second” has been changed to --a second--.
Paragraph 0126,	line 2, “the second control circuit” has been changed to --a second control circuit--.

Information Disclosure Statement
The information disclosure statement filed on June 9, 2022 has been received and the references listed thereon have been considered.

Remarks
The above changes to the claims have made for further clarity and to provide the necessary structural cooperation/connections between features to perform the claimed function. For example, claim 11 recited (prior to the subject Examiner’s amendment):
“the second control circuit connected to the first signal line, the second control circuit being configured to receive the first position signal from the first signal line, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal received from the first signal line, and the second control circuit being configured to perform an abnormality handling process to stop rotation of the motor in response to a situation where the detected rotation direction is reverse to the set rotation direction.”

Thus, claim 11 recited that the second control circuit is configured to perform the abnormality handling process. However, no structure was set forth between the second control circuit and other structure to perform the recited function of stopping rotation of the motor; for example, the disclosure requires an output from the second control circuit, either to the first signal line or to the first control circuit in the first three embodiments, to perform such a function. So, the claims were amended to obviate any such issues.
	The above changes to the specification have been made to correct informalities.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the findings of the “May 25, 2022 Office action  issued in China Patent Application No. 201780072590.0” cited in the IDS of June 9, 2022, the Examiner’s position is as follows.
Regarding Chinese Publication CN 105269506A (“CN ‘506”) as modified by Chinese Publication CN 2891435Y (“CN ‘435”), this combination of references does not teach or fairly suggest all of the claim limitations as set forth in the claims.
More specifically, CN ‘435 lacks the specifics of the control structure as follows:
Claims 11, 12:
the first signal line being cannot output, to the first control circuit, the first position signal received from the rotor position detector since the first control circuit does not receive an input from the first signal line;
and thus the first control circuit cannot control the drive circuit based on the first position signal to thereby rotate the motor in the set rotation direction since the first control circuit does not receive a signal from the first signal line.
Claim 31:
the first control circuit (e.g., 2) does not receive the first position signal, particularly from the first signal line;
the first control circuit cannot control the drive circuit based on the first position signal since it does not receive the first position signal; and
the first control circuit cannot stop driving of the motor by the drive circuit in response to termination of reception of the first position signal by the first control circuit since it does not receive the first position signal.
Further, the prior art of record does not teach or fairly suggest such a modification or modifications of CN ‘435.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
August 8, 2022